Case 2:10-cv-00542-MEA-UAM Document 311 Filed 07/15/19 Page 1 of 2 PageID 5132



                        UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

 GAUDENCIO GARCIA-CELESTINO, et al.,
 individually, and on behalf of all other persons
 similarly situated,

       Plaintiffs,

 v.                                              Case No. 2:10-cv-00542-MEA-UAM


 CONSOLIDATED CITRUS LIMITED PARTNERSHIP,

      Defendant.
 ___________________________________________/

                                   LOCAL RULE 3.08 NOTICE
                                      OF SETTLEMENT

        Plaintiffs Ernesto Aguilar Bocanegro, Porfirio Aguilar Fabian, Miguel Aguilar Guerrero,

 Felipe Angeles, Rodolfo Caballero Palacio, Reynaldo Camacho Garcia, Daniel Ferro Nieves,

 Jose Miguel Ferro Nieves, Eduardo Flores Aguilar, Gaudencio Garcia Celestino, Esiquio Garcia

 Martinez, Espiridon Gonzalez Martinez, Pascual Guerrero Fabian, Antonio Martinez, Francisco

 Mata Cruz, Juaquin Resendiz Alvarez, Jesus Rojas Maldonado, Ramon Ruiz Landeros, Martin

 Ruiz Olanderos and Defendants ​Consolidated Citrus Limited Partnership​,​, by and through their

 respective undersigned counsel and pursuant to Rule 3.08, Local Rules for the Middle District of

 Florida, hereby notify the Court that a settlement has been reached which settles all pending

 issues of Plaintiffs, and request that the case be administratively closed.

 Date: July 15, 2019




                                                   1
Case 2:10-cv-00542-MEA-UAM Document 311 Filed 07/15/19 Page 2 of 2 PageID 5133



 For the Remaining Plaintiffs, the FLSA Plaintiffs,
 and for FLS:


 /s/ Robert K. Dwyer                                  07/15/2019
 Robert K. Dwyer                                      Date signed
 Florida Bar Number 894257
 Florida Legal Services, Inc.
 P.O. BOX 533986
 Orlando, Florida 32853
 Telephone:     (407) 801-4679
 e-mail:        Robert@Floridalegal.Org


 For Consolidated Citrus Limited Partnership:


 /s/ David J. Stefany                                 07/15/2019
 David J. Stefany                                     Date signed
 Florida Bar Number 438895
 ALLEN, NORTON & BLUE, P.A.
 324 S. Hyde Park Avenue, Suite 225
 Tampa, Florida 33606-4127
 Telephone:      (813) 251-1210
 Facsimile:      (813) 253-2006
 e-mail:         dstefany@anblaw.com




                                                 2
